977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yusuf ABDUL AL-WAHHAB, a/k/a Joseph Ernest Washington,Plaintiff-Appellant,v.Edward W. MURRAY;  Paul B. Ferrara;  Warden, AugustaCorrectional Center, Defendants-Appellees.
No. 91-7145.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  October 16, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-91-145-R)
Yusuf Abdul Al-Wahhab, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
Affirmed in part and reversed in part.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Yusuf Abdul Al-Wahhab, a Virginia prisoner, appeals from the district court's order denying relief on his claims under 42 U.S.C. § 1983 (1988).  We held this case in abeyance pending our decision in  Jones v. Murray, 962 F.2d 302 (4th Cir. 1992).  We now affirm in part and reverse in part.


2
Al-Wahhab filed suit under § 1983 raising three claims:  (1) Virginia's DNA data bank statutes, Va.  Code Ann. # 8E8E # 19.2-310.2 through 19.2-310.7 (Michie 1990), violate the Ex Post Facto Clause;  (2) the Defendants conspired to place inaccurate information in his prison file;  and (3) he was denied a meaningful treatment plan.  The district court dismissed all claims pursuant to Fed.  R. Civ. P. 12(b)(6).


3
We affirm the denial of relief on Al-Wahhab's second and third claims on the reasoning of the district court.  In Jones we held that to the extent section 19.2-310.2 purports to allow prison officials to hold an inmate beyond the mandatory parole date established in Va.  Code Ann. § 53.1-159 (Michie 1991), it runs afoul of the Ex Post Facto Clause.  Accordingly, to the extent the district court held otherwise in the present case we reverse.  In all other respects the district court's decision denying relief on Al-Wahhab's first claim is affirmed.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND REVERSED IN PART